Barnard, P. J.
The plaintiff’s action is based upon a personal injury. The damages are generally stated. All damages which are the direct result of the injury may be recovered under a general averment of damages if the proof he sufficient. The proof was abundant to show a total disability for a time to labor, upon the part of the plaintiff, occasioned by the accident. This loss was to be recovered as directly following from the injury, and there is no more satisfactory proof of the actual damages than proof of the value of the daily labor of the plaintiff.
The judgment should be affirmed, with costs.
Cullen, J., concurs.